DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 3, 2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on August 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 11,028,519 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on June 3, 2021.
Claims 12–13 and 19-20 have been cancelled based on the current amendment. Claims 1-11, 14-18, 21-24 are currently pending in the application and are considered in this Office action, with claims 1-11, 14-16 amended, and new claims 21-24 added.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment to claim 23 was given in a telephone interview with Applicant’s representative Jong Wan Suh on August 10, 2021.
Please amend claim 23 as follows: 
23.	(Currently Amended) The laundry treating apparatus of claim 21, further comprising:
an upper balancing weight configured to couple to the tub and located at an upper side of the gasket,
wherein the first conduit portion has an upper part that defines an upper end of the first conduit portion and from which one of the pair of first nozzle water supply ports protrude, and
wherein the upper part of the first conduit portion is located between the gasket and the upper balancing weight. 
Allowable Claims
Claims 1-11, 14-18, 21-24 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Kim (US 2011/0083477 A1), Im (US 2014/0033449 A1), Wakita (EP 2634303 A1), and Fumagalli (EP 2719814 A1). The inter alia, a first conduit portion that extends from the first connection port along an outer circumferential surface of the gasket; and a pair of first nozzle water supply ports that protrude from the first conduit portion toward the gasket, are coupled to the gasket, and are connected to the pair of first nozzles located at the inner circumferential surface of the gasket, as in the context of claim 1. Such arrangement allows for a simplified structure of a flow path where several nozzles are supplied with water through a single common conduit part; prevents the outer surface of the first conduit portion, arranged along the outer circumferential surface of the gasket, from being contaminated due to the detergent water applied to the tub, thus improving hygiene; and prevents the first conduit portion, having multiple connection points with the gasket via first nozzle water supply ports that protrude from the first conduit portion to the gasket and that are connected to the respective nozzles located at the inner circumferential surface of the gasket, from being separated from the gasket due to vibration during operation of the washing machine. See Applicant's US PGPUB 2019/0136438 A1 at paras [0005], [0006], and [0011]. Claims 2-11, 14-18, 21-24 are allowed as they are dependent upon allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711